Citation Nr: 9907162	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  96-11 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for nerve and 
muscle damage, to include hernias and incontinence, as a 
result of a radical prostatectomy with a right and left 
obturator lymph node biopsy performed at a Department of 
Veterans Affairs facility in April 1993.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1953 to 
February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied benefits under 38 U.S.C.A. 
§ 1151 for nerve and muscle damage, to include hernias and 
incontinence, as a result of a radical prostatectomy with a 
right and left obturator lymph node biopsy performed at a VA 
facility in April 1993.  The veteran submitted additional 
evidence and the claim was again denied by the RO in an 
August 1995 rating decision.  The veteran testified at a 
personal hearing in January 1997.  In a February 1997 
decision, the hearing officer confirmed the denial of 
benefits under 38 U.S.C.A. § 1151.  

The Board notes that in November 1991, in another case, the 
United States Court of Veterans Appeals (Court) invalidated 
38 C.F.R. § 3.358(c)(3).  Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  The Court's decision was affirmed by the 
United States Court of Appeals for the Federal Circuit (Court 
of Appeals) in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and subsequently appealed to the United States Supreme 
Court (Supreme Court).

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court and the 
Court of Appeals.  Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 
552 (1994).  Thereafter, the Secretary of Veterans Affairs 
(Secretary) sought an opinion from the United States Attorney 
General as to the full extent to which benefits were 
authorized under the Supreme Court's decision.  On March 16, 
1995, interim regulations were published deleting the fault 
or accident provision of 38 C.F.R. § 3.358 in order to 
conform the regulations to the Supreme Court's decision.  The 
final regulatory amendments were adopted on May 23, 1996, and 
codified at 38 C.F.R. § 3.358(c) (1998).  

The Board also notes that, during the pendency of the instant 
appeal, the Departments of Veterans Affairs and Housing and 
Urban Development, and Independent Agencies Appropriations 
Act, 1997 (Act), Pub. L. No. 104-204, § 422(a), 110 Stat. 
2874, 2926 (1996), was enacted.  In pertinent part, this Act 
amended 38 U.S.C. § 1151 with regard to what constitutes a 
"qualifying additional disability" susceptible of 
compensation.  However, the Act specifies that the amendments 
to 38 U.S.C. § 1151 are effective for appeals filed on or 
after October 1, 1997.  Hence, they are not applicable in 
this case.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  During VA hospitalization in April 1993, the veteran 
underwent a radical prostatectomy with a right and left 
obturator lymph node biopsy resulting in incontinence, 
impotence and excessive abdominal scarring.  

3.  The excessive abdominal scarring was not a necessary 
consequence of the surgery and complicated a subsequent 
hernia procedure.  

4.  The veteran's impotence and incontinence are shown to be 
secondary to, but necessary consequences of, the surgery.  


CONCLUSIONS OF LAW

1.  Benefits under 38 U.S.C.A. § 1151 for excessive abdominal 
scarring as a result of surgery performed at a VA facility in 
April 1993 are warranted.  38 U.S.C.A. §§ 1151, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.358 (1998).

2.  Benefits under 38 U.S.C.A. § 1151 for incontinence and 
impotence as a result of surgery performed at a VA facility 
in April 1993 are not warranted.  38 U.S.C.A. §§ 1151, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, we note that we have found that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, we find that he has presented a claim 
which is plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The Board is also satisfied that all relevant 
facts for the veteran's claim have been properly developed 
and that no further assistance is required in order to comply 
with the duty to assist mandated in 38 U.S.C.A. § 5107.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

I.  Factual Background

A VA discharge summary reported that the veteran was 
hospitalized from April 19, 1993 to May 4, 1993 for 
adenocarcinoma of the prostate.  Surgery was recommended and 
he was advised of all the complications.  On April 21, 1993, 
he underwent a radical prostatectomy with right and left 
obturator lymph node biopsy.  No complications were reported.  
The lymph nodes were negative but the prostate showed some 
cancer cells.  Follow-up records related that there was 
difficulty with the Foley Catheter which leaked.  
Subsequently, he was found to be incontinent.  

On VA examination in October 1993, the veteran related that 
he had scrotal and bilateral inguinal pain since the prostate 
surgery.  The pain was very severe and radiated from both 
testicles through the inguinal area to the lower quadrants.  
His bowel movements were not affected.  Both inguinal canals 
evidenced pain on palpation as well as tenderness in both 
lower quadrants.  It was difficult for the physician to 
assess whether the veteran had inguinal hernias, but he 
believed that he did.  The impression was history of prostate 
resection for prostate cancer and residual pain from the 
procedure.  
On VA examination in November 1993, it was noted that the 
veteran's pathology report did not show any evidence of 
recurrence of the cancer tumor.  He did have incontinence, 
which was reported to be a known result from a radical 
prostatectomy.  It was also noted that he had bilateral 
inguinal hernias.  The impression was status post radical 
prostatectomy with good probability of cure.  

A VA progress note dated in November 1993 showed that the 
veteran was found to have bilateral abdominal wall hernias.  
A subsequent record dated in December 1993 reported that 
there was no evidence of inguinal or incisional hernia.  

A VA progress note dated in March 1994 related that the 
veteran had some urine leakage with coughing; however, it was 
minimal.  

A progress report from a private physician reported that the 
veteran was seen in March 1994 for pain in the perineum which 
radiated into the groin area on each side.  Examination of 
the abdomen showed scarring but no other abnormalities.  He 
was advised to see a general surgeon to find out if he had 
hernias.  

An operative note from the Baptist Medical Center related 
that the veteran underwent surgery to repair bilateral 
hernias in July 1995.  Initially, laparoscopic repair was 
attempted; however, excessive scarring, which the examiner 
commented was "more intense than any [he] had encountered 
after a previous prostatectomy" prevented this procedure and 
tension-free repairs of the right and left direct inguinal 
herniae were performed instead.  A follow-up note reported 
that he was hospitalized for several extra days because of 
post-operative discomfort including nausea and vomiting.  It 
was again noted that the procedure could not be done in a 
laparoscopic fashion and an open repair was performed.  In 
October, 1995 his condition was greatly improved and there 
was no recurrence.  In October 1996, a recurrent right hernia 
was detected.  In October 1996, the recurrent right hernia 
was repaired at Providence Hospital.  Excessive scar tissue 
was again noted.  

At a personal hearing in January 1997, the veteran testified 
that he has been unable to work since the procedure, and a 
private physician noted unusual scarring as a result of the 
prostatectomy.  He also experience problems with 
incontinence.  

On VA examination in July 1998, the examiner reported that he 
reviewed the veteran's claims folder.  The veteran was 
diagnosed with prostate cancer and underwent an abdominal 
radical prostatectomy on April 19, 1993.  He had post-
operative complications which included excessive scarring, 
incontinence and impotence.  Additionally, he was unable to 
walk long distances.  He had no other complaints.  
Examination was within normal limits, but there were multiple 
surgical scars on the abdominal wall.  The assessment was:  
prostate cancer status post radical prostatectomy with post-
operative complication of extensive scarring and the common 
residuals of impotence and incontinence.  All other medical 
problems were stable at that time. 

In a September 1998 addendum, the physician commented that 
incontinence and impotence were the most common residual 
complaints of prostate surgery.  He also noted that the 
abdominal surgery could result in additional problems if 
additional abdominal or pelvic surgery were needed.  

II.  Analysis

In pertinent part, 38 U.S.C.A. § 1151 provides that, where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as a result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of the veteran, 
disability or dependency and indemnity compensation benefits 
shall be awarded in the same manner as if such disability 
were service connected.  

The corresponding regulation provides:  Compensation will not 
be payable under 38 U.S.C. § 1151 for the continuance or 
natural progress of disease or injuries for which the 
training, or hospitalization, etc., was authorized.  
Furthermore, in determining whether additional disability or 
death resulted from a disease or an injury or an aggravation 
of an existing disease or injury suffered as a result of 
training, hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1)  
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith; (2)  The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury suffered as the result of training, 
hospitalization, medical or surgical treatment, or 
examination; and (3)  Compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(b)(2), (c)(1)(2)(3) 
(emphasis added).

The record reflects that the veteran was diagnosed with 
prostate cancer and underwent a radical prostatectomy at a VA 
facility in April 1993.  After the procedure, the veteran 
complained of pain as well as incontinence and impotence.  
The veteran maintains that something went wrong during the 
April 1993 surgery.  However, he has not presented any 
objective medical evidence to that fact, and no complications 
were noted on the operative report.  Nonetheless, during 
subsequent surgical procedures at private facilities in July 
1995 and October 1996, it was reported that the veteran had 
excessive abdominal scarring.  In fact, in July 1995, the 
surgeon remarked that the scarring was "more intense" than 
any he had previously seen after a radical prostatectomy.  As 
a result, a more invasive procedure had to be performed on 
both occasions.  Furthermore, in September 1998, a VA 
physician reported that the scarring in the area of the 
transabdominal surgery could result in additional problems if 
more surgery was required.  The Board finds that this 
evidence establishes that the excessive scarring constitutes 
additional disability since it was shown to complicate two 
surgical procedures.  Consequently, benefits under 
38 U.S.C.A. §  1151 for excessive abdominal scarring as a 
result of surgery performed at a VA facility in April 1993 
are warranted.  The extent to which they are presently 
disabling is a rating question which is beyond the scope of 
this decision.  (In this regard, it is noted that the 
evidence does not show that the hernias themselves were 
caused by the prostatectomy; rather their repair was 
complicated because of the scarring.  This fact may be 
considered when rating the disability).  

The VA opinion and addendum provided in July and September 
1998 related that incontinence and impotence which the 
veteran reported are common residuals of a radical 
prostatectomy.  Therefore, they are considered necessary 
consequences of the procedure and do not represent additional 
disability as contemplated under 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.358.  The veteran has not presented any medical 
opinion to the contrary.  Hence, the Board concludes that the 
preponderance of the evidence is against the claim for 
benefits under 38 U.S.C.A. § 1151 for incontinence and 
impotence as a result of a radical prostatectomy at a VA 
facility in April 1993.  


ORDER

Benefits under 38 U.S.C.A. § 1151 for excessive abdominal 
scarring as a result of surgery performed at a VA facility in 
April 1993 are granted.  

Benefits under 38 U.S.C.A. § 1151 for impotence and 
incontinence as a result of surgery performed at a VA 
facility in April 1993 are denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

